Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claims 1, 9, 15 to include a new limitation and argued that the current references do not disclose the new limitation. Examiner is using a new reference Berkcan et al. (US 20170085966) to address the new limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 - 2, 4 - 7, 9 - 11, 14 - 15, 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (US 20160216713) in view of Berkcan et al. (US 20170085966).

Regarding claim 1, Mudd discloses a gas meter ([0004]; [0002], lasts sentence discloses “measure and control the flow of fluids and gasses”; [0025]; Fig. 1A, 8A – 8B) comprising:
a meter housing (Fig. 8A, wherein the housing is the exterior most line that encloses P1, P2 and the PCB);
a radio module integrated in the meter housing (Figs. 25 – 26; Mudd’s communication interface 5210 is shown within the electronic regulator 5110 (Fig. 26). In [0191], Mudd discloses communication interface 5210 comprises Wi-Fi radio, Bluetooth radios, radios i.e. multiple type of radios. Electronic regulator 5110 is also shown in Fig. 25 as being part of the PCB. The PCB is shown in several figures as being within the housing (Fig. 25, Figs. 8A – 8B, 9 – 13). So basically, the radio is on the PCB, which is within the housing, thereby making the radio module integrated within the housing);
and a pressure regulator integrated with the housing ([0020] discloses an “electronic regulator”; wherein the pressure regulator is interpreted as the electronic and in communication with the radio module (Fig. 25 hs element 5210 within 5110) wherein the pressure regulator adjusts  pressure of gas flowing through the gas meter responsive to a signal received from a remote location using the radio module or automatically based on a predetermined pressure threshold programmed into the gas meter ([0020] discloses “More specifically, an electronic regulator of the apparatus can open and close its proportional valve in accordance with control coefficients in a PID controlled manner or it can open and close its proportional valve in a more basic, fully open or fully closed "On/Off" or "Bang/Bang" manner “; [0175] discloses “.. a flow command below a threshold can require a relatively large accumulation volume pressure drop, or a pressure drop in a short amount of time..” ;  Fig. 30, blocks 5520, 5540 disclose adjusting pressure based on a target pressure i.e. wherein the threshold is interpreted as the target pressure; [0182] discloses “connecting to an enterprise network for remotely sending external set points from a controller computer”; [0180] discloses  “The communication interface 5210 receives data used for determination of forward and reverse flow modes, and sends data for adjustment of the proportional valve 5120. The received data can include external set points that define a desired mass flow rate for delivery of the process gas to the semiconductor process”);
and a shut off valve integrated into the meter housing and coupled to the pressure sensor, wherein the shut off valve turns the gas meter off and on remotely responsive to the sensed pressure or the signal from the remote location communicated using the radio module (Fig. 1A, restrictor 1105A coupled to 
As stated above, Mudd doesn’t explicitly state “housing”. However it is inherent in Fig. 1A and Figs. 8A – 8B and obvious to one of ordinary skill in the art and is needed to protect the interior components.
Mudd does not disclose the gas meter is positioned at a residential or commercial customer location and is a flow meter that measures the volume of gas flowing through the gas meter that is being consumed by a residential or commercial customer.
In the same field of endeavor, however, Berkcan discloses the gas meter is positioned at a residential or commercial customer location and is a flow meter that measures the volume of gas flowing through the gas meter that is being consumed by a residential or commercial customer ([0002], 1st sentence; [0023]; [0028], 1st sentence).
Mudd discloses “The gas delivery apparatus 5100 can be, for example, an MFC, a flow node and associated hardware, or the like. In one example, a low flow MFC delivers oxygen or nitrogen to a semiconductor fabrication process in a clean room” ([0172]). Mudd also discloses in ([0002]) that “An MFC is a device used to measure and control the flow of fluids and gasses”. However, the same measurement concept applies to any gas delivery system and hence Mudd’s and Berkcan’ systems are pertinent to each other.


Regarding claim 2, Mudd discloses a pressure sensor in the meter housing associated with the pressure regulator that senses pressure of gas flowing through the gas meter (Fig. 1A, element 1104A; Fig. 8A, element 2210A;  [0064] states “The first pressure transducer 1104A measures pressure over V1 as an input for pressure regulation…” ), wherein the pressure regulator automatically adjusts the pressure of gas flowing through the gas meter based on a comparison of the sensed pressure of the gas flowing through the gas meter and the predetermined pressure threshold (Fig. 30, blocks 5520, 5540 disclose adjusting pressure based on a target pressure i.e. wherein the predetermined pressure threshold is interpreted as the target pressure).

Regarding claim 4, Mudd discloses an electronics module integrated in the meter housing, wherein the electronics module receives sensor information including the sensed pressure and processes the received sensor information (Fig. 26, electronic regulator 5110; [0184] discloses “the processor 5230 can detect when a threshold has been exceeded …” i.e. it processes the received sensor information; Fig. 8A shows PCB with electronics module within sensor housing); 


Regarding claim 5, Mudd discloses a temperature sensor integrated in the meter housing and in communication with the electronics module (Fig. 1A, element 1107A; Fig. 8A, element 2245; [0064]; element 2245 connected to PCB via line shown), wherein the electronics module receives temperature information from the temperature sensor and processes the received temperature information along with the received pressure information ([0072], last sentence; [0078], last sentence; [0092]; [0105]; [0112], last sentence).

Regarding claim 6, Mudd discloses the electronics module uses the received pressure adjustment information to instruct the pressure regulator to one of increase pressure of the gas flowing through the gas meter, decrease pressure of the gas flowing through the gas meter; and shut off the gas flowing through the gas meter (Fig. 30 , blocks 5520, 5525; 5540, 5545 discloses changing pressurization and depressurization rate; [0180]).

Regarding claim 7, Mudd discloses the electronic module stores the received pressure information (storing pressure information is inherent and obvious since it used for comparisons; [0185] & Fig. 26, element 5240 discloses use of memory for storing data) and processes the received pressure information ([0184] discloses “the processor 5230 can detect when a threshold has been exceeded …” i.e. it processes the received sensor information).
Mudd does not explicitly disclose providing the processed pressure information to the remote location via the radio module. 
However, Mudd discloses “Additional received data can be pressure sensor and/ or temperature sensor feedbacks. Other embodiments of the communication interface 5210 involve sending and receiving data that is only peripherally related to determination of forward and reverse flow modes, as well as unrelated data” ([0180]). So Mudd discloses sending other forms via the interface of data but doesn’t explicitly disclose sending the processed pressure information. Under Rationales for Obviousness (MPEP 2143), this is an obvious variation (Rationale F) or is obvious to try and has a high degree of success (Rationale E). The motivation to send the processed data is that the remote location or administrator is aware of the situation and can take action, either manually or automatically, if needed. This could result in increased safety.

Claim 9 is similarly analyzed as limitations in claims 1, 2, 4.

Claim 10 is similarly analyzed as limitations in claim 1.

Claim 11 is similarly analyzed as limitations in claim 4.

Claim 14 is similarly analyzed as limitations in claim 5.

Claim 15 is similarly analyzed as limitations in claims 1 & 2, with claim 15 reciting equivalent method limitations.

Claim 17 is similarly analyzed as limitations in claims 1 & 2.

Claim 18 is similarly analyzed as limitations in claim 6.

Claim 19 is similarly analyzed as limitations in claim 5.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to gas meters:
Kawashima et al. (US 20100030386) discloses Pressure Regulator and Vibration Isolator.
Silvius et al. (US 20190155316) discloses Gas Regulator Internal Vent Limiting Device.
Muir et al.(US 20140358301) discloses pilot operated gas regulator with diaphragm protection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632